Citation Nr: 1454057	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, evaluated as 50 percent prior to July 5, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to July 5, 2012.  


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a 50 percent rating from June 21, 2006.  

The Veteran disagreed with the rating and the effective date.  In April 2010, the RO furnished a statement of the case on these issues and in June 2010, the Veteran submitted a timely Form 9, indicating that he wished to appeal all issues listed on the statement of the case.  

In June 2014, the RO increased the PTSD rating to 70 percent effective July 5, 2012, and to 100 percent from October 9, 2013 to December 1, 2013 based on hospitalization over 21 days.  See 38 C.F.R. § 4.29 (2014).  The RO also granted TDIU from July 5, 2012.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in September 2014.  At that time, the Veteran submitted additional evidence and argument with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  The representative noted that a 70 percent rating plus TDIU was granted from July 5, 2012, but that the claimant disagreed with the 50 percent rating prior to that date.  At the hearing, it was essentially agreed that the 70 percent rating with at total rating satisfied that part of the appeal.  Therefore, at the hearing, the primary issue was listed as a rating greater than 50 percent prior to July 5, 2012.  

The Veterans Benefits Management System (VBMS) and Virtual VA electronic folders have been reviewed and contain pertinent information, to include the hearing transcript and VA medical records.  

The issue of entitlement to TDIU prior to July 5, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2005, the RO denied service connection for PTSD.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

2.  On June 21, 2006, the RO received a claim to reopen service connection for PTSD.  

3.  For the period prior to July 5, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking and mood.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 21, 2006, for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.156(b), 3.303, 3.400 (2014).  

2.  With resolution of reasonable doubt in the Veteran's favor, for the period prior to July 5, 2012, the criteria for a 70 percent rating for PTSD, and no more, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in 2006, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The rating and effective date issues are downstream in that they arose following the original grant of service connection and additional notice is not required.  Nonetheless, the Board notes that the Veteran has been advised of applicable rating criteria throughout the appeal and the claims were most recently readjudicated in the June 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment and personnel records, VA medical center records, and Vet Center records.  Records from the Social Security Administration (SSA) are contained on CD-ROM and include primarily VA records.  The Veteran was provided VA examinations in July 2008 and July 2012.  The record contains findings adequate for rating purposes and additional examination is not needed.  

The Veteran and his spouse had the opportunity to provide testimony at the September 2014 hearing.  The VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  See 38 C.F.R. § 3.103 (2014).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Effective date

The Veteran asserts entitlement to an effective date earlier than June 21, 2006 for service connection for PTSD.  The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2014).

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2014).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

By way of history, the Veteran filed a claim for service connection for depression in October 2002.  In March 2003, the RO denied service connection for depression.  The Veteran was notified of this decision by letter dated March 15, 2003 and was provided appeal rights.  

In November 2004, the Veteran claimed entitlement to service connection for PTSD.  In May 2005, the RO denied service connection for PTSD.  The Veteran was notified of this decision by letter dated May 20, 2005 and was provided appeal rights.

On June 21, 2006, VA received a Congressional inquiry, which noted that the Veteran was denied a claim on May 20, 2005 giving him an appeal filing deadline of May 20, 2006.  The statement indicated that the Veteran hand delivered an appeal to the local VA office before the deadline, but when the claimant called to check the status of his appeal, he was told that no appeal was received.  

VA responded to this inquiry stating that review of the records shows the Veteran had until May 20, 2006 to file a notice of disagreement, but there was no evidence in the file that this was ever received.  The Veteran's statement was thus taken as a claim to reopen.  In September 2006 and December 2006, the RO denied service connection for PTSD.  The Veteran disagreed with the decision and in September 2008, service connection for PTSD was granted effective June 21, 2006, the date of the claim to reopen.  

The Veteran and his spouse have submitted a timeline in support of the claim and argue that the process is confusing.  In argument submitted at the hearing, the representative requested consideration under 38 C.F.R. § 3.156(b) because new evidence may have been submitted within one year of the May 2005 decision.  

Pursuant to regulation, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

On review, service connection for PTSD was denied in May 2005 and the Veteran was notified of this decision.  The Board has considered the Congressional statement that the Veteran hand delivered a notice of disagreement within the appeal period.  The Board is unable to locate any documentation to this effect and as set forth in the RO's response, there is no evidence that this was received.  The Board notes that there is a presumption of regularity that attends the administrative function of the government.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  Thus, under the circumstances of this case, the Board finds that the Veteran did not submit a timely notice of disagreement.  The Board also acknowledges the representative's argument, but on review, cannot locate new and material evidence submitted within the one-year appeal period.  Accordingly, the May 2005 decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  

The Board further finds that a claim to reopen service connection for PTSD was next received on June 21, 2006.  In making this determination, the Board acknowledges that the record contains a VCAA letter dated May 23, 2006, which indicates that the RO was working on his application for service connection for PTSD.  On review, it appears this was misdated.  That is, the letter is placed on top of the June 2006 claim in the folder and contains a handwritten notation of "VCAA 6-22-6". 

In summary, the Board does not find correspondence or other evidence following the May 2005 final rating action and prior to June 21, 2006 that could reasonably be construed as a claim to reopen service connection for PTSD.  Service connection is appropriately established from June 21, 2006 and an earlier effective date is not warranted.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2014).  

Evaluation for PTSD

The RO assigned staged ratings for the Veteran's service-connected PTSD.  Specifically, a 50 percent rating from June 21, 2006 and a 70 percent rating from July 5, 2012.  The Veteran was receiving a maximum 100 percent schedular rating from October 9, 2013 to December 1, 2013.  See 38 C.F.R. § 4.29.  As noted, the Veteran is satisfied with his rating after July 5, 2012.

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the context of determining whether a 70 percent disability evaluation is warranted, the diagnostic code requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A July 2006 VA PTSD evaluation shows that the Veteran was referred for "erratic behavior" by his primary care physician.  The Veteran reported violent outbursts, marital difficulty, and nightmares.  He reported that he was currently unemployed but was going to school to learn about computers.  He had suicidal ideation at times, but not currently.  On mental status examination, mood was euthymic with normal range, and affect was appropriate.  Thoughts were logical, coherent and goal directed.  There were no hallucinations or delusions.  Judgment and insight were fair.  Assessment was anxiety disorder not otherwise specified.  He had some PTSD symptoms but did not meet all the criteria.  GAF was estimated at 65.  

In a September 2006 statement, the Veteran reported that there are events that happen in the evening which he does not remember until the next day.  He has bad dreams and outbursts of rage where he has struck his wife.  

A November 2006 VA psychiatric consult notes PTSD symptoms and the Veteran described "blackouts."  On mental status examination, mood was depressed and insight and judgment were fair.  The examiner noted that these episodes were dissociative episodes triggered by stress and anxiety.  

The Veteran was hospitalized at VA from November 24, 2006 to December 1, 2006.  He was admitted subsequent to physically assaulting his wife and verbalizing homicidal ideation.  The Veteran was noted to have impaired impulse control, intermittent explosive disorder, and difficulty managing stressful interactions and circumstances.  GAF was 45 at admission and 50 at discharge.  

In a September 2007 statement, the Veteran reported that in June 2007, he broke down the front door and window and assaulted his wife.  He was charged for family violence and sent to jail.  

VA and Vet Center records dated from approximately 2006 to 2008 show marital problems, anger, and difficulty controlling his temper.  In March 2007, the Veteran reported difficulty controlling rage and having periodic thoughts that he might kill his wife, but he felt he would not act upon them.  On mental status examination, he was calm in demeanor though stories included those of poor anger control and borderline rage.  

SSA records show disability beginning July 1, 2008 based on diagnoses of PTSD and intermittent explosive disorder.  

The Veteran underwent a VA PTSD examination in July 2008.  The examination is extensive and contains detailed information as to the Veteran's pre and post-military history and his reported symptoms.  On mental status examination, he reported visual hallucinations and that he blanks out and does not remember things.  His wife prompts him as concerns personal hygiene and he is very disorganized.  Short term memory was problematic.  Anxiety and depression were quite pervasive.  He has a lot of angry outbursts and does not sleep well.  Diagnosis was PTSD and alcohol abuse, by history, now in full and sustained remission.  GAF score was reported as 55.  The examiner remarked that this score indicates very serious problems, but that the Veteran had counterbalancing strengths which militate against a lower GAF rating.  These included a higher level of education, a support system and a reasonable work history.  Currently, however, he had not worked in two years and had major difficulties and problems socially, interpersonally, and vocationally.  The examiner went on to discuss changes in psychosocial functional status and quality of life and noted that social and interpersonal relationships were extremely limited and he was isolative although he did go some places with his wife.  As to the effects of PTSD on occupational and social functioning, the examiner noted reduced reliability and productivity due to PTSD signs and symptoms.  

A November 2008 statement from a VA staff psychiatrist states:

This is a service connected Veteran with PTSD and also has major depression and generalized anxiety.  He has problems with unprovoked anger and irritability with history [of] violence and resulting legal problems with his intermittent explosive behavior.  He has problems functioning independently and difficulty coping in work environment stress.  He is not able to now establish and maintain effective relationships with others.  He reports some recent confrontations with neighbors.  He is off probation but is fearful of not being able to cope with stress or anger with risk of ending back in jail or wife leaving him.  

A March 2009 Vet Center intake shows that the Veteran reported being unable to work, having been in jail due to spouse abuse, having serious marital problems, treatment for depression and recent suicidal/homicidal ideation.  Affect was flat and blunted and speech was retarded.  There was evidence of disorganized thinking but no delusions or hallucinations.  

Subsequent VA and Vet Center records show continued treatment (group therapy, individual therapy, and couples therapy) for PTSD.  With the exception of a December 2009 note which indicates the Veteran and his wife went on a cruise and he volunteers once a month, he appears to largely isolate himself.  While some of the records suggest progress, he continued to have difficulties with anger, aggression and controlling his temper.  

The Veteran most recently underwent a VA PTSD examination on July 5, 2012.  Diagnoses were PTSD chronic and alcohol abuse.  The examiner did not consider the alcohol abuse to be a separate diagnosis but rather part of the PTSD syndrome and an attempt to treat insomnia, which is also part of the PTSD syndrome.  The examiner noted that there was a diagnosis of major depressive disorder that he was unable to sustain at this time, but he believed the depression was part of the PTSD syndrome.  GAF was reported as 48.  The disability level was summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms were described as depressed mood, anxiety, chronic sleep impairment, impairment of short and long-term memory, impaired abstract thinking, disturbances of motivation and mood, suicidal ideation, and impaired impulse control.  The examiner further noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  

At the September 2014 hearing, the Veteran testified that he had been in jail for domestic violence and that he goes beyond anger to full-blown rage and is a danger to himself and other.  He reported depression with thoughts of suicide.  His drinking got worse from approximately 2010-2012.  

As set forth, the RO increased the PTSD rating to 70 percent from July 5, 2012, the date of VA examination.  Review of the rating decision shows that the 70 percent rating was assigned based on the symptoms reported on the VA examination (i.e., impaired impulse control, suicidal ideation, etc.).  

On review of the extensive VA and Vet Center records, the Board does not find a significant difference between the level of impairment shown at the time the Veteran's claim was filed versus that documented on the July 2012 examination.  The Board acknowledges varying GAF scores throughout the appeal period, but observes that the record is replete with notes showing occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  That is, the evidence prior to July 5, 2012 and throughout the appeal period shows suicidal ideation, impaired impulse control with periods of violence, depression, anxiety, sleep disturbances, and difficulties adapting to stressful circumstances including work.  The Veteran also tended to isolate himself and was unable to establish or maintain effective relationships.  These findings are corroborated by the statements and testimony of the Veteran's spouse and a 70 percent rating is granted for the period prior to July 5, 2012.

While the Veteran clearly has significant symptoms related to PTSD, the disability picture does not more nearly approximate total occupational and social impairment.  That is, objective evidence does not show gross impairment in thought processes, persistent delusions or hallucinations, or grossly inappropriate behavior.  The Board acknowledges the Veteran's violent behavior and the recent stabbing episode, but the danger is not shown to be persistent.  The Veteran is generally able to perform the activities of daily living and is oriented.  While there is some evidence of short and long-term memory loss, he does not have memory loss for names of close relatives, own occupation, or own name.  

In summary, a uniform 70 percent rating, and no more, is warranted throughout the appeal period.  See Fenderson.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates occupational and social impairment due to reported symptoms.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran is service-connected for tinnitus and hearing loss.  Because the only increased rating claim on appeal at this time is for PTSD, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

An effective date prior to June 21, 2006, for the grant of service connection for PTSD is denied.  

For the period prior to July 5, 2012, a 70 percent rating, and no more, is granted for PTSD, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In August 2013, the RO in pertinent part denied entitlement to TDIU.  The Veteran submitted a notice of disagreement as to this issue.  In June 2014, the RO granted entitlement to TDIU from July 5, 2012.  In July 2014, the representative indicated that the Veteran wished to withdraw his notice of disagreement on the previous denial of TDIU.  The Veteran did not appeal the effective date assigned.  

Nonetheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  

At the hearing, the Veteran testified that he had problems with work and eventually started driving a cab in 2005.  He reported that he stopped working in July 2008 and was granted SSA disability benefits as of that date.  In written argument submitted at the hearing, the representative requested adjudication of the TDIU issue pursuant to Rice.  He noted that the Veteran had been unable to maintain substantial gainful employment since July 1, 2008.  An August 2012 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, however, indicates that the Veteran last worked in November 2008.  

As set forth, this decision grants an initial 70 percent rating for PTSD.  As the Veteran now meets the schedular requirements for TDIU from June 21, 2006 and there is evidence of unemployability beginning in 2008, the RO should adjudicate the issue of TDIU prior to July 5, 2012 in the first instance.  

Accordingly, the case is REMANDED for the following action:

Upon completion of any necessary development concerning the TDIU claim, the AOJ should adjudicate the issue of entitlement to TDIU for the period prior to July 5, 2012.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


